Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The application of Alexandria Baum for Securing Cable For Securing Movable Objects filed 6/14/20 has been examined. Claims 1-21 are pending. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes the phrase “The invention”. This is implied and should be avoided.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,9-10,13,17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miracle US Patent 9,243,428 in view of Japanese Patent Application Publication JP 3593069.


        Regarding claim 1, Miracle teaches a securing cable for securing objects, wherein  the securing cable has braided or woven fabrics consisting of fibers or yarns (col. 2 lines 4-24),  the braided or woven fabrics are arranged on top of one another (col. 4 lines 50,line 109, col. 5 lines 64-653), characterized in that e the securing cable has a chain (180) as a core (col. 1 lines 46-50, col. 6 lines 46-51,fig. 14, fig. 15). Miracle is not explicit in teaching the cable include three, four or more laid, braided or woven fabrics consisting of fibers or yarns. JP 3593069 teaches a securing cable that includes several braided or woven fabrics consisting of fibers (fig. 3, paragraph 07-09).
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the securing cable to include three, four or more laid, braided or woven fabrics consisting of fibers or yarns because the reference of JP3593069 teaches the securing cable having several fiber in order increase strength and security of the cable  include three, four or more laid, braided or woven fabrics consisting of fibers or yarns and the selection of a particular number braided or woven fiber provide for the desired strength and security of the cable. 
	Regarding claim 9, Miracle teaches the chain consist of metal (col. 8 lines 20-23).
         Regarding claim 10, Miracle teaches the chain is designed as a anchor chain (fig. 15).
          Regarding claim 13, Miracle teaches that the securing cable comprises as the outer sheath a further braided or woven fabric, which consists of fibers or yarn (col. 4 line 50) and can be printed on (poly fiber can be printed on, see US 2006/0092249, paragraph 031).
      Regarding claim 17, Miracle teaches the securing cable has a water-repellent impregnation, which is preferably applied to the outer casing (col. 2 lines 18-20).
        Regarding claim 19, Miracle teaches the securing cable has an eye and/or a loop at both ends (fig. 1).

        Claim(s) 2-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miracle US Patent 9,243,428 in view of Japanese Patent Application Publication JP 3593069 and further in view of Gamba WO 2013051043.
	Regarding claims 2-4, and 6-7, Miracle teaches the chain is surrounded with fabric (col. 5 lines 54-65) and teaches the use of a carbon fiber (col. 8 lines 17-23) but is silent on teaching the fabric is multifilaments or yarns or twines. Gamba in an analogous in art teaches the fabric used in the security cable is yarns in order to  increases the security of the cable and teaches fiber is (polyester)  man made (abstract). Gamba teaches the fiber is synthetic (abstract, page 2 lines 3-5).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Miracle in view of JP 3593069  as disclosed by Gamba because such modification provides for a more secure cable that is more resistant to cutting and tampering. 
        Claim(s) 5,8,20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miracle US Patent 9,243,428 in view of Japanese Patent Application Publication JP 3593069 and in view of Gamba WO 2013051043 and further in view of Brelsford US Patent 919341
        Regarding claim 5,8, Miracle is silent on teaching the fibers of natural polymers are selected from fibers of regenerated cellulose, such as viscose, modal, lyocell and cupro; fibers of cellulose esters, such as acetate fibers and triacetate fibers; protein fibers, such as regenerated protein fibers, modified soybean protein fibers, maize protein fibers, casein fibers and artificial spun fibers; polylactide fibers, alginate fibers, chitin fibers, elastodiene fibers, and biobased polyamide fibers.  Brelsford in an analogous art teaches the use of viscose as a natural fiber and the fabric comprises a mixture of man-made fiber and natural fiber (col. 5 lines 59-67).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Miracle in view of JP 3593069 in view of  Gamba as disclosed by Brelsford because such modification represents the selection of particular type of fiber from limited number of a suitable fiber material and producing the expected result of proving a protective layer to the cable.
          Regarding claim 20, Miracle teaches the securing cable has at one end an eye or loop and at the other end a suitable securing element, which can be locked in a closing or securing device (fig. 1. Col. 5 lines 26-36).
        Regarding claim 21, Miracle teaches that the securing cable has at the ends parts of a closing or securing device, which interact with one another (fig. 1. Col. 5 lines 26-36).


          Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miracle US Patent 9,243,428 in view of Japanese Patent Application Publication JP 3593069 and further in view of  European Patent Application Publication EP 1077173. 
	Regarding claim 11, Miracle is silent on teaching the chain has a thickness of 8 mm or less for applications in the area of protection against theft and a thickness of up to 30 mm for industrial applications. EP1077173 in an analogous art teaches the chain has a thickness of 8mm or less or up to a thickness of 30 mm (abstract).
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the chain to have a thickness of 8 mm or less for applications in the area of protection against theft and a thickness of up to 30 mm for industrial applications because such modification result in a cable lock that is more secure and suitable for various application environment.

          Claim(s) 12,14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miracle US Patent 9,243,428 in view of Japanese Patent Application Publication JP 3593069 and further in view of Baum Deutsches Patent Application Publication DE 102015005412.
	Regarding claim 12,14-16, Miracle is silent on teaching the securing cable can also have a casing, which is preferably formed as UV-impermeable. Baum in an analogous art teaches securing cable can also have a casing, which is preferably formed as UV-impermeable (page 2 paragraph 08). Baum teaches a metallic layer can be arranged between each braided- fabric or woven-fabric layer (page 2 paragraph 07). Baum teaches that the metallic layer comprises metal wires, metal foil or a metallic coating of the textile fibers (page 2 paragraph 02). the casing comprises a plastics material, in particular Teflon, acrylic and/or silicone (page 2, paragraph 10).


	It would have been obvious to one ordinary skill in the art to modify the system of Miracle in view of JP 3593069 as disclosed by Baum at the time of the invention because such modification increases the reliability and durability of the cable by proving protection against environmental condition such as UV radiation. 

          Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miracle US Patent 9,243,428 in view of Japanese Patent Application Publication JP 3593069 and further in view of Judd et al. US Patent 5889463.
       Regarding claim 18, Miracle is silent on teaching at least one electrical conductor is arranged in the securing cable and alarm means are provided, which trigger an alarm when the electrical conductor is severed. Judd et al. in an analogous art teaches a cable that include at least one electrical conductor is arranged in the securing cable and alarm means are provided, which trigger an alarm when the electrical conductor is severed (col. 2 lines 55-63).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Miracle in view of JP 3593069 as disclosed by Judd et al. because such modification increases the security of the cable lock by providing an alert if the cable is cut.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683